(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por cuanto, el único señalamiento de error es que:
"Erró la corte inferior al interpretar la deeisión de esta Hon. Corte en el caso de Beauchamp v. Registrador, 53 D.P.R. 231, y al resolver, como resolví^, aplicando erróneamente la sentencia en dicho caso, que no procedía anular el embargo practicado en el presente sobre bienes gananciales, a pesar del carácter *1000privativo de la deuda cuyo cobro es objeto de la acción, y sí tan solo concre-tarlo, como ordenó se concretara, a cualquier título, derecho o interés indeter-minado que tenga la demandada, Antonia Alonso, en los mismos.”
Por ottaNto, atendidas las conclusiones a que temos llegado y la sentencia dictada en el caso Núm. 7910, María Figueroa Vda. de Fernández et al., demandantes apelados, v. Antonia Alonso, et al., resuelto en el día de boy (ante, pág, 500) la cuestión planteada en el referido señalamiento resulta, acfidémicq.
PoR TANTO, se desestima la apelación interpuesta contra las dos órdenes que dictó la Corte de Distrito de Arecibo en 12 y 26 de agosto de 1938.
El Juez Asociado Sr. De Jesús no intervino.